Citation Nr: 1221327	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-49 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for syncope, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1978 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required of him.  


REMAND

The Board notes that the issue of direct service connection for the Veteran's syncope disorder was initially adjudicated May 2009.  In the November 2009 VA Form 9 (in which the Veteran perfected his appeal as to this direct service connection claim), he asserted that his syncope disorder was related to his schizoaffective disorder.  Service connection on the secondary basis does not constitute a new claim.  See e.g. Ashford v. Brown, 10 Vet. App. 120 (1997) (basing a claim for service connection on a new theory of etiology does not constitute a new claim).  As such, the Board has recharacterized the issue on appeal to reflect the theories of both direct and secondary service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Here, the RO has not adjudicated the secondary service connection aspect of this appeal.  

Further review of the claims folder indicates that the Veteran has not received appropriate notice as to the secondary service connection aspect of his appeal.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial).  If, as here, the record has a procedural defect with respect to the notice required under the duty to notify, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand this issue to the RO, through the AMC, to accord the agency of original jurisdiction (AOJ) an opportunity to provide the Veteran with adequate notice as to this aspect of his appeal.  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran and his representative a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to service connection for syncope, as secondary to a service-connected disability.  Allow the Veteran and his representative an appropriate amount of time to respond.  

2. Then, readjudicate the claim for service connection for syncope, to include as secondary to a service-connected disability.  [In so doing, the AOJ should address the Veteran's contentions that he has syncope as a result of a schizoaffective disorder.]  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


